182 S.W.3d 666 (2005)
Eric DUNCAN, Respondent,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Appellant.
Nos. ED 85248, ED 85407.
Missouri Court of Appeals, Eastern District, Southern Division.
December 20, 2005.
Motion for Rehearing and/or Transfer Denied January 24, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cheryl Caponegro Nield, Jefferson City, MO, for appellant.
John M. Albright, Stephen E. Walsh, Poplar Bluff, MO, for respondent.
Before GLENN A. NORTON, SR., C.J., NANNETTE A. BAKER, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 24, 2006.

ORDER
PER CURIAM.
Appellant Director of Revenue, State of Missouri ("DOR") appeals from the judgment of the Circuit Court of Cape Girardeau County, reinstating Respondent Eric Duncan's ("Duncan") driver's license, pursuant to Section 577.041.4 RSMo (2000)[1], *667 after his license had been revoked by the DOR, pursuant to Sections 577.041.3 and 577.020, following Duncan's arrest for Driving While Intoxicated.
In its sole point on appeal, the DOR argues that the trial court erred in finding that Trooper McDaniel lacked reasonable ground to arrest Duncan for Driving While Intoxicated. We have thoroughly reviewed the record and the video of the arrest, and it is clear why the trial court was compelled to reach the credibility determinations it reached. No error of law appears, and an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All Statutory references are to RSMo. (2000).